The plaintiff in error, hereinafter referred to as the defendant, was by information jointly charged with Bill Kemp of having in their possession a still, was convicted, and the defendant Shockley was sentenced to pay a fine of $50 and imprisonment for 30 days in the county jail, and appeals.
The testimony is sufficient to sustain the judgment. *Page 118 
There are no fundamental errors in the record possessing sufficient merit to warrant a reversal.
The judgment is affirmed.
EDWARDS and CHAPPELL, JJ., concur.